 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDHillhaven Corporation, d/b/a Star of David ConvalescentHomeandService EmployeesInternetionalUnion, Local 475, AFL-CIO-CLC Case1-CA-2198423 September 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND BABSONOn 26 March 1985 Administrative Law JudgeDonald R Holley issued the attached decision TheGeneral Counsel filed exceptions and a supportingbrief, and the Respondent filed an answering briefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge s rulings, findings, andconclusions and to adopt the recommended OrderORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dismissedFay KaufmanEsqcounselfor the GeneralCounselEric J Nadworny Esqof LexingtonMassachussetts andRichardW Schey Esq (Jackson LewisSchnitzler&Krupman)of New York New York forthe RespondentMichael Gallagherfor Local 1475DECISIONSTATEMENT OF THE CASEDONALD R HOLLEY Administrative Law Judge Onan original charge filed by United Labor Unions Local1475 on April 12 1984 1 Region 1 of the National LaborRelationsBoard issued a complaint on May 21 in whichitallegedinsubstancethatHillhavenCorporationd/b/a Star of David Convalescent Home (the Respondent) violated Section 8(a)(1) and (3) of the NationalLaborRelationsAct (the Act) by terminating employeeMinniePerkins on April 10 1984 and by unlawfully interrogating and threatening an employee on April 51984Respondent filed a timely answer denying it hadviolated the Act as alleged Thereafter on September 4the Regionissued an amendmentto complaint which indicated the Union s name had been changed to ServiceEmployeesInternationalUnion Local 1475 AFL-CIOCLC alleged that Ann Kilgallen is a supervisor withinthemeaningof the Act and alleged that Respondentthrough the conduct of Gail Forde violated Section8(a)(1) of the Act during the month of October 1983 By'All datesherein are1984 unless otherwise indicatedtimely answerRespondent denied the allegations setforth in the September 4 amendment to the complaintThe case was heard in Boston Massachusetts on September 6 and 7 and October 29 30 and 31 All partiesappeared and were afforded full opportunity to participateOn the entire record and from my observation ofthe demeanor of the witnesses when they gave testimony I make the followingFINDINGS OF FACTIJURISDICTIONRespondent a Massachusetts corporationwith anoffice and place of business at 1100 V F W ParkwayWest Roxbury Massachusetts is engaged in the operation of a nursing home Its annual gross income exceeds$100000 and it annually purchases goods valued inexcess of $50 000 from points outside the CommonwealthofMassachusetts It is admitted and I find that Respondent is an employer within the meaning of Section2(2) (6) and (7) of the ActIISTATUS OF LABOR ORGANIZATIONThe original charge herein was filed by United LaborUnions Local 1475 About June 8 1984 the ChargingParty became an AFL-CIO affiliate and it is now knownas Service EmployeesInternationalUnion Local 1475AFL-CIO CLC It is admitted and I find that UnitedLabor Unions Local 1475 was a labor organizationwithin the meaning of Section 2(5) of the Act until June8 1984 and that Service Employees International UnionLocal 1475AFL-CIO CLC isa labor organizationwithin the meaning of Section 2(5) of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESA BackgroundThe Star of David Convalescent Home is a 146 bednursing home which was obtained by the Respondent inearly 1983 Physically the facility is divided into foursections i e, stationsA, B C and D Stations A and Care on the first floor of the facility and ambulatory restdents who merely requiremedicationand supervision arehoused there Residents who are incontinent and require24-hour attention are housed at stations B and D whichare located on the second floor of the facilityAt the time of the hearing Respondent utilized approximately 120 employees to operate the facility Thoseemployees worked on three different shifts i e the 7am to 3 p m shift the 3 to 11 pm shift and the 11p in to 7 am shiftMinniePerkins the alleged discnmmatee in the instant case was employed on the I 1 p into 7 am shift As that shift performs during a periodwhen the residents spend most of their timesleeping it isnormally staffed with a nurse and a nurses aide and/oran orderly on stations A and C and a nurse and threenurses aides (or two nurses aides and an orderly) on stationsB and D The record reveals thatat all times matenal the 11 p in to 7 am shift employees were supervised by the administrator Richard Sabounjian the di276 NLRB No 39 STAR OF. DAVID CONVALESCENT HOME309rector of nurses, Janet Fuller, and the shift supervisor,Gail Forde.2At or near the time that Respondent obtained owner-ship of the facility in early 1983, Local 1475 was askedby alleged discriminatee Perkins to attempt to organizethe facility's employees. Perkins testified without contra-diction that during the organization campaign, which ex-tended from-:early 1983 to June 14, 1983, the date anNLRB election was held at the premises, she held nu-merous employee meetings in her home, caused employ-ees to sign authorization cards, distributed union litera-ture at the facility, attended a representation case hearingheld in early May, and acted as one of the Union's ob-servers at the NLRB election. During his testimony, Sa-bounjian admitted he was aware that Perkins had servedas a unionobserver at the election, and he admitted hewas aware that the employee was a union supporter. TheUnion lost the election. 3B. The Animus -TestimonyThe General Counsel claims that Respondent's super-visors and its administrator harbored considerable animusagainst employee Perkins because she openly supportedtheUnion during the 1983 organization campaign. Toprove her assertion, she caused Perkins to describe al-leged conversations she had with Supervisor Ann Kilgal-lenandAdministrator Sabounjian outside the 10(b)period, and alleged conversations she had with Supervi-sor Gail Forde and Administrator Sabounjian within the10(b) period. The alleged conversations with Forde arealleged as independent violations of Section 8(a)(1) of theAct. The individual conversations are treated below.1.The alleged conversations with Supervisor AnnKilgallenIt is undisputed that in April 1983, Perkins was anurses aide assigned to work on station A on the 11 to 7shift.Ann Kilgallen was the shift supervisor.Perkins testified that at some unstated time in April,when she reported for work wearing a -union button, Kil-gallen told her she had better not let Sabounjian see herwearing the button, and she had better not talk to otheremployees about the Union or pass out flyers because ifshe did Kilgallen would report it to Sabounjian and Per-kins would be fired.As noted, supra, Perkins was one of the Union's ob-servers at the June 14, 1983 election. She testified that inAugust, after the election, Kilgallen told her she wasgoing to "get it" for sitting down there as an observer;that they were going to get her out of there and Franklin(the other union observer) too. Perkins testified that Kil-gallen went on to say Perkins had pulled Franklin into it;that they had to almost pull him downstairs; that he wasfrightened stiff; and "they're going to get both of youout of here."2Respondent admits, and I find,that Sabounjian,Fuller, and Forde, aswell as Ann Kilgallen, the 3to; I I p in.supervisor,were, at all times ma-tenal, 'supervisors and agents of Respondent within the meaning of Sec.2(11) and(13) of the Act.aThe Union received 34 votes; 54 voteswere cast againstitSee G CExh 2(c).if she ever told Minnie Perkins the nursing home was outto get or fire her, and whether she told Perkins sheshould not be passing out flyers or talking to other em-ployees about the Union. She answered, "No." Kilgallenwas not asked whether she observed Perkins wearing aunion button or made any comment about the wearing ofunion buttons, and she was not asked whether she madeany comments to Perkins, concerning the role Perkins oremployee Franklin played during the June 14, 1983 elec-tion.Perkins' description of the election-related discus-sion had the "ring of truth." In the circumstances de-scribed, I credit Perkins' version of the April and post-election conversations.2.The alleged conversations with AdministratorSabounjianPerkins testified Sabounjian conversed with her pri-vately about the Union one night in May when he metwith 11 p.m. to 7 a.m. shift employees to discuss theUnion. Perkins claims that after the meeting Sabounjiancalled her to the office where he told her he had heardrumors she was involved with the Union and he wantedto know who else was involved. She claims he told herif she was caught talking to other employees or to unionofficials on the premises she would be fired. In addition,the employee testified that in February 1984, Sabounjianmet with 11 p.m. to 7 a.m. shift employees one night todiscuss a situation involving another employee, and thatshe requested a private audience with him afterwards.According to Perkins, when she met with Sabounjianprivately, she asked him why Gail Forde wanted to giveher a warning about a timecard,4 and why Forde wasconstantly on her back. She claims Sabounjian replied hehad given Gail (Forde) and Janet (Fuller) authority tofire her if they found out she was doing anything wrong.She testified she asked if that was all he thought of her,and claims he answered, "Yes."Sabounjian testified he met with everyone on the 11p.m. to 7 a.m. shift each month, but denied that he metwith Perkins individually in May 1983. He specificallydenied that he interrogated Perkins or any other employ-ee about their union activity.With respect to the February 1984 situation, Saboun-jian admitted that he met privately with Perkins afterproblem experienced by aide Nicky Petit-Frere. Saboun-jian testified that Perkins asked him, when they went tohis office, if someone was out to get her. He claims heanswered no. He claims they then discussed a situation inwhich a nurse stayed until 11:20 p.m. waiting for Minnie,but Minnie's timecard was punched in at 11 p.m. and shehad claimed she was in the building working with a pa-tient,while the nurse claimed she was not in the build-ing.According to Sabounjian, no action was takenagainstPerkins, but he told her, and he claims she4The record reveals Perkins reported for work late on occasion and awarning was preparedin February when hertimecard was punched in at11 p in but she could notbe located Forde credibly testifiedthe warningwas destroyedafter thesituation was investigated 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreed, that if anybody was punching another person'stimecard, they would be.terminated immediately.At the time of the hearing, Sabounjian was'no longeremployed by Respondent. He is an intelligent individual,and I gained the impression when he testified that hesought to tell the truth as he recalled it. During the hear-ing, the General Counsel placed in evidence as GeneralCounsel's Exhibits 14(a) through (1) a number of cam-paign letters which were signed by Sabounfian and weredistributed during the election campaign. Those docu-ments were carefully phrased and suggest that Saboun-jian knew during the campaign what he could.lawfullysay in an attempt to persuade employees to vote againstthe Union. I credit his testimony where it conflicts withthe testimony given by Perkins.3.The alleged conversations with Supervisor GailFordeThe complaint alleges that Respondent, -through GailForde's conduct and actions, engaged in four individualviolations of,Section 8(a)(1) of the Act. Summarized, theallegations are:1.About October 1983, Respondent, acting throughGail Forde, at the West Roxbury facility, told an em-ployee that Richard Sabounjian had instructed her to firethe employee because of union activity (par. 8(a)).2.About late October 1983, Respondent, actingthroughGailForde, asked an employee if, she, hademployee that she had too much influence (par. 8(d)).3.About April 5, 1984, Respondent, ,acting throughGail Forde, threatened an'employee that the employeewould be fired if seen talking to union officials or passingout union material-(par. 8(c))._4.About April 5, 1984, Respondent, acting throughGail Forde, interrogated an employee about union activi-ty (par. 8(b)).-_In support of the allegations. summarized above, Per-kins testified that about October 3, 1983, Gail Fordebecame the supervisor on the 11 p.m. to 7 a.m. shift andKilgallen transferred to the 3 to 11 p.m. shift. Perkinstestified that, as soon as Forde became her - supervisor,she told her:Minnie, I was brought on this shift to get rid ofyou, to fire you. That's orders from Richard Sa-.bounjian.Perkins claims. that,when Forde made the above-de-scri bed statement, she asked why she would file her asshe did herI work. She claims Forde replied:'Yes, but you know your activities with the Unionand you know the pull, you have with other, em-ployees. I'm here to get you out. You better walklight and' you better not be- caught doing anythingwrong.--About the same time, Perkins claims Forde told her theyhad had -a meeting and- Sabounjian had told the nursingstaff anyone who could get Perkins out of there or fireher without having any problems would get a bonus.At some latertimein -October, Perkins claims Fordeasked her if she had considered going to another facilitytowork. Perkins claims she asked why she should andindicated- that,,Forde told her. she. had been very activeand had -a lot of pull on the employees and they wantedher out of there and she wanted her job.Perkins testified that on April 5, -at the beginning ofabout thisunion?" Perkins says she responded:' "Gail,listen,it is 11:15 and I say you are violating a labor law."She claimsForde then- stated:. "[W]ell I can'.t help it ifI'm violatinglabor law ..: I have .to know what isgoing on about the union." After she allegedly toldForde therewas nothingclaims thatForde accompanied her on her rounds forabout one-half, hour and assisted her, keeping after herconcerning the Union and stating,inter alia, that RichardSabounjian wanted some answers and, if she did.not getRichard someanswers,she was goingto lose her job.Perkins claimsshe -told Forde -she' could not help that;that she needed her job too. When prodded by the Gen-eralCounsel, Perkins also. recalled that Forde told herduring the conversation that she had better not catch hertalking toemployees about the Union or speaking to anyunion official; that she would be fired right on the spot.5When Gail Forde appearedas a witness,she testifiedshe became the supervisor on the 11 p.m. to 7 a.m. shifton October 3, 1983. She indicated she supervised thatshift from that time until approximately December 3,1983, at which time she served as the supervisor on the 3to 11 p.m. shift for this month. She then returned to the11P.M. to 7 a.m. shift, and, was the supervisor on thatshift until she left Respondent's employ to accept'a posi-tion,at anothernursing homeon August 6, 1984.During her testimony, Forde claims she socializedwith Perkins when she was her supervisor, and she enu-merated severalinstancesduring which she claimed shebent Respondent's rules to accommodate the employee.In this vein, she testified she spent New Year's Eve withPerkins, and purchased tickets from her for her clubdance, which she and her husband attended in Februaryor March 1984. She testified she went out of her way toavoid disciplining Perkins who had a problem with-beinglate. In support of that assertion, she testified that atsome pointduring the first 3 months' of 1984, Perkinsoverslept and when she was unable to reach her by'tele-phone, she sent another employee to her home toawaken herand causeher to report for work so shewould not lose her job. She testified that on another oc-casion,when Perkins reported for work late in a flow-eredblack and red outfit, she sent'the employee home topermit her to change into her uniform.-On the latter oc-casion,she indicated she did not require Perkins to clockout when she sent her home.-'Forde categorically denied that she told Perkins in Oc-tober 1983 that she, was put on the shift specifically toget rid of her; that she had been told by Sabounjian orany other supervisor to fire her, ' or -that there was a5While Perkinstestified employee Celeste Brown may have heard partof theconversation, neitherthe GeneralCounsel nor Respondent calledBrown as a witness STAR OF DAVID CONVALESCENT HOME311bonus for anyone who did; that she told Perkins it wouldbe a good idea for her to leave the facility and find, a jobelsewhere; or that her job was on the line unless she wasfired.Similarly, she denied she engaged in any of theconduct which Perkins claims she engaged in on April 5,1984.Forde .impressedme as being an intelligentindividualwho was seeking, while testifying, to tell the truth as sherecalled it. Perkins, on the other hand, appeared to be anindividual who was quite willing to tailor the facts to fitthe needs of her case. In particular, when reciting herrecollection of events which occurred during the periodApril 6-10, discussed infra, her version of the events ismarkedly at odds with the versions given by witnesseswhom I consider to be -impartial. Moreover, I view withconsiderable suspicion her testimony discussed infra,which was corroborated in part by her sister-in-law,Agnes Turner, and was offered in an attempt to con-vinceme thata new organization campaignwas com-menced-conveniently-at the very time she was termi-nated despite the fact that under Board rules anotherelection could not be held at Respondent's facility untilafter June 14, 1984.In sum,Icredit Forde rather thanPerkins, and find that Respondent did not commit the in-dependent violations of Section8(a)(1) alleged in para-graph 8 of the complaint. Accordingly, I recommendthat thoseallegationsbe dismissed.C. The Perkins TerminationMinnie Perkins' employment at Respondent terminatedon April 10, 1984. Respondentclaimsthe employee vol-untarily quit. The General Counsel claims she was termi-nated because Respondent anticipated another unioniza-tion campaign and it desired to rid itself of a staunchunion adherent. In the alternative, the General Counselcontends that Perkins was terminated because she andothersconcertedly protestedwhen Respondent wasunable to adequately staff the 11 p.m. to 7 a.m. shiftduring the months of March and April 1984. 'Although the 1983 election was held on June 14, 1983,and Local- 1475 was not lawfully entitled to obtain an-other ,NLRB election at the Star of David until a yearhad passed, Perkins claims that in early March 1984, shecalled the Union's chief organizer, Mark Splain, and ar-ranged foran organizationalmeeting which was to beheld at the home of Agnes Turner on March 28 at 3:30p.m. Perkinsclaimsshe discussedthe meetingwith em-ployeesValerieBurns,BettyGalloway, and DianeDailey, but it was never held because Turner, her sister-in-law,experiencedan illnessin the family and had tocancel the meeting on March 27.6 According to Perkins,Splainshowed up for the meeting and was observed byUriah Higgins, a physical therapy aide at the facilitywho had taken Turner home from- work. Perkins indicat-ed Higgins was personally acquainted with Splain andhad indicated during the1983 unionization campaign thathe disapproved of the Union. .Perkins testified that, subsequent toMarch 28, shescheduleda second unionmeeting which was to be heldat her home on April 6. In addition to discussing theproposed meeting with Splain, she claims she invited em-ployeesAgnes Turner, Betty Galloway, and ValerieBurns to attend. According to Perkins, she, Splain, andTurner showed up for themeeting andUriahHigginsdropped Agnes Turner off at her house. Perkins testifiedthat during the meeting the main thing discussed was theway things were going at the home. In'-particular, sheclaimsshe told Splain that Gail Forde was constantlynagging ather and harassing her and she wanted to godowntown and make a complaint for harassmentagainsther.When Agnes Turner was called as a witness, she cor-roborated Perkins' claim thata union meetingwas sched-uled'to be held at her homein lateMarch. She testifiedthe meeting was canceled 'because she receivedan emer-gency telephone call and she had to go out of town'. Ac-cording to Turner, Valerie Burns, Minnie Perkins, NickyPetit-Frere, and Betty Galloway, all nurses aides, werealso invited to attend the late March meeting. -Similarly,Turner corroborated Perkins' claim that a second unionmeeting washeld on April 6 at Perkins' home. Accord-ing to Turner, the same employees were asked to attend,but she and Perkins were the only employees who ap-peared to meet withunion organizerSplain. Turner testi-fied that during themeeting,which lasted 1-1/2 hours,they discussed getting themselves organized,arranging ameeting with employees, and obtainingand getting signa-tures on cards. Turner testified that, during themeeting,she did not complain about how the nurses treated her atthe facility.Asked whether Perkins voiced such com-plaints she responded: "Not that I know of."On April 6, 1984, Perkins and Clara Houston; bothnurses aides,reported for work on the 11 p.m. to 7 a.m.shift at 11 p.m. They were assigned to ' work atstation Bthat night.While. they checked their patients to assurethat they were asleep, Marge Leonard, the charge nursecoveringstationsA and, B that night, was downstairs atstation A checking medication.-.At some point after Per-kins and Houston had checked their patients, Leonardappeared at station B to check medications there and JeffShea, a 3 to 11 p.m. shift orderly who had been asked to-work over that night because the 11 p.m. to 7 a.m. shiftwas shorthanded, arrived at station B.7 After Shea ar-rived at station B, Houston and Perkins discussed thefact that it appeared that they would be working shortthat night. Perkins expressed her dissatisfaction. At, ap-proximately 11:15 p.m., Gail Forde, the 11 p.m. to 7 a.m.shift supervisorynurse,approachedstationBand..in-formed Perkins, Houston, and Shea that they would beworking short but there was nothing she could do aboutit.Houston stated she was tiredand it wastoo much forher to handle all the men. Perkins suggested that Leon-ard could perform the duties of the nurses aidesassignedto station A that night and the aide from thatstationcould cometo station B and assist.Forde indicated thatshe intended to use orderly Shea as a float between sta-'Shea testified he arrived at station B at or near 11 p in Perkins testi-fied he did not appearuntilconsiderably after I I p in Shea was a disin-9Employees Burns, Galloway, and Dailey were not called as wit-terested witness who appeared to attempt to be precise.I credit his testi-nessesmony where it conflicts with that given by Perkins- 312DECISIONSOF, NATIONALLABOR RELATIONS BOARDtions B and D instead. After observing that such an ar-rangement would simply. cause Shea to take two of herpatients and two of Houston's and leave them to eightpatientsapiece,Perkins again indicated she felt Fordeshould bring the nurses aide from station A to station B.At that point, both Perkins and Forde were speakingloudly.Forde informed Perkins the assignments weregoing to be as she had indicated and told Perkins if shedid not like it she could go home. Perkins replied maybethey should all go home; that she had a home to go to.She then picked up her pocketbook and left. As Perkinswas leaving, Forde sought to stop her by by calling,"Minnie come back." If she heard Forde,- Perkins ig-nored her.8-At 6 a.m. the following day, April 7, Perkins tele-phoned the facility and spoke with Forde. Perkins claimsthat after Forde had sent her home the night before, sheasked. her supervisor if that meant she was fired andshould not report for work that night.Perkins claims Forde told her she was not terminatedand should report for work that night. What happenednext is in dispute. Perkins claims she then told Forde sheneeded more on that than her, and she asked for JanetFuller's telephone number. She 'claims Forde said shecould not give her Fuller's number, but would callFuller and have her call Perkins. Perkins claims thatFuller called her from her home about 8 a.m., indicatedForde had told her what happened on Friday night; toldher to go ahead on in and to not forget to work the 7a.m. to 3 p.m. shift on Sunday; and said she was going totalk to her and Forde. on Monday. Perkins claims shethen asked if that meant something was wrong, and thatFuller said, "No, Minnie, I'm just going to talk to you.,,Forde testified that when Perkins called at 6 a.m. onSaturday, she opened the conversation by stating she hadheard that'she was fired. She claims she stated she hadnot told her she was fired, and asked who had. Sheclaims Perkins then indicated Marge Leonard had saidshe was fired. Forde claims she then put Perkins on holdand went to the nursing office and resumed the conver-sationby telling Perkins she really had to get in touchwith Janet Fuller to discuss it with her; that she wouldcall her right back. Forde testified she then called Fuller,explained what happened, and Fuller told her to haveMinnie call Monday. to set up a meeting. Forde claimsshe then called Perkins back and told her she was notfired, but Janet wanted to set up a meeting with her forMonday. She claims Perkins asked why she could nothandle it as it happened on her shift. Forde claims shereplied they had to sit -down and talk about what hap-pened that night, and Perkins asked if she was going tocome to the meeting, indicating she wanted her'there atthe meeting. Forde claims the conversation ended with8Perkins testified that, when she voiced dissatisfaction with Forde'sassignments,Forde ordered her to go home by stating, "Minnie, gohome."Barbara Barrett,a nurses aide who was working at station D,which is another wing of the building separated from station B by a 133-foot corridor,testified that,although she did not hear all the conversa-tion,she heard Forde tell Perkins,"Minnie, go home " Shea, Houston,and Forde,allparticipants in the conversation as listeners or.speakers,testified Forde prefaced her "go home" remark with"if you don't like itand/or if you don't like the program"Icredit Shea, Houston, andFordeher indicating she would be at the meeting.- After con-cluding her conversation with Perkins, Forde claims shecomplied with a request made by-Fuller during their dis-cussion and prepared a note, which was left in Fuller'soffice, documenting what had occurred on Friday night.Forde'swritten statementwas placed in the record asRespondent's Exhibit 11. It states, in relevant part:On Friday we were short 1 person. I put Mavison A. & Celeste on C 2+2 and 1 float. -Minnie Per-kinswas very upset about us being short: I toldMinnie Marge & myself would help c a assignment.She said no bring Mavis upstairs and the Nurse willwork A. I told her no we would keep' her `the way Isaid. She was very mad. So I told-her if she didn'tlike the program to go home & she did she punchedout @ 11:32.Valerie Burns wanted to work this night. Couldyou please pay her from 11 p.m.Fuller corroborated" Forde's testimony; and testifiedshe did not call Perkins on Saturday, April 7. I creditForde and Fuller.As Perkinshad been assignedto work her fegular shifton. Saturday, April 7, and had agreed to stay, over andwork the 7 a.m. to 3 p.m. shift on Sunday, April 8, she infact reportedat 11 p.m. 'on Saturday and continued towork until 3 p.m. on Sunday. She claims Kilgallen, thesupervisorassignedto provide administrative coveragethat weekend,9 called the facility about 1 a.m. on Sundaymorning and reminded her to stay over and work the 7a.m. to .3 p.m. shift on Sunday. Kilgallen agreed shetalked to Perkins on. Sunday, but .asserted that' sheworked from-8 a.m. to to 4 p.m. on Sunday and spoke toPerkins on the job. She' testified Perkins approached heron Sundaymorning andasked if she had_ heard about thetrouble she had_ on Friday, and when she replied she hadheard some of it, Perkins told her she and Gail (Forde)had gotteninto an argumentand she had lost her cooland had walked out and she was wondering what wasgoing,to happen. 10On Mondaymorning,April 9, Perkins called the facili-ty and spoke with Fuller. She asked Fuller what time shewanted to meet with her and Fuller told her she wouldcallher back. That afternoon, Sabounjian - telephonedPerkins and told her not to report for work that night; toreport the next afternoon at 3 p.m. for a meeting. Sa-bounjian's call prompted Perkins to call Sabounjian's su-perior, a Mr. O'Hanian,at Respondent's corporate officeinLexington.When Perkins expressed concern that Sa-bounjian might be -planning to dosomethingabout theFriday night incident, O'Hanian told her to go the meet-ing andcall him back and let him know what happened.The record reveals that on the same day, Shea, atTherecord reveals that Respondent's supervisors do not-work onweekends However, one individual is assigned to provide administrativecoverage and remains"on call"Saturday, and reports to the facility onSunday to meet with visitors and handle any problems that come up innursing10 I do not credit Perkins'claim that Kilgallen called the facility andspoke with her at 1 a in on Sunday morning STAR OF- DAVID CONVALESCENT HOMEFuller's request, prepared a written account of what hap-pened Friday. night and left it with' Fuller. 1 tOn Tuesday, April 10, Perkins, Forde and- Fuller metin Sabounjian's office at approximately 3 p.m. Thereafter,during a meeting which lasted approximately 1-1/2hours, Sabounjian= sought to ascertain what had hap-pened the preceding Friday night by reviewing writtenstatements given by Forde and Shea to Fuller, and byasking Forde, Shea, and Houston 12 what had occurred.With-minor differences, all three individuals informedSabounjian that after Forde and Perkins argued overhow the assignments would be handled on station B onFriday night, Forde told Perkins that was the way theassignmentswere-going to be and if Minnie did' not likeit,she could go home.In addition,all three individualsindicated that, as Perkins was leaving, Forde told her tocome back.-During her testimony, Perkins indicated she told- Sa-bounjian during the meeting that after she and Fordeargued over assignments on Friday night, Forde orderedher to leave the facility by telling her, "Minnie, gohome." When testifying in the instant proceeding she tes-tified that Forde, Shea, and Houston also told Sabounjianduring the meeting that, at the conclusion of the discus-sion concerning the manner in which assignments wouldbe handled, she was told, "Minnie, go home."12.At the conclusion of the April 10 meeting, Sabounjianinformed Perkins his conclusion was that she had volun-tarily quit when she left the facility on Friday night. She,then asked for her pay and he informed her she wouldreceive it on their regular payday.- She left the meetingstating she would see him in court.While Sabounjian acknowleged during his testimonythat he had considered Perkins to be a good employeeprior to April 10, he testified that during his tenure asadministrator all employees who walked off the ,lob- wereuniformly considered to be terminated. He testified that,after he became the administrator at the facility, all em-ployees had been given a pamphlet containing, inter alia,the rules at the facility, and that under the heading "Vol-untary Resignation," the rules provided, inter alia:14If you walk off the job without notice, your termi-nation papers will read "quit without notice" andyou will not be eligible for rehire. We will releasethis fact to future employers on reference requests.Leaving suddenly is not only a disservice to an em-See R Exh 4,whichstates the followingMinnie Perkinsand GailFord were arguing.about staffing, be-cause we were shortIdid not think that they were serious because they always seem tobe joking aroundMinnie told Gail that she did not want to workshort.Gail toldMinnie that if anyone did not want to work like that they could gohome.Minnie then grabbed her pocketbook and coat and went home12 Houston's version was obtained when Sabounjian telephoned her onhis speaker phone-Is Perkins'claim thatForde,Shea,and Houston supported her versionof the Friday night discussion during the meeting in Sabounjtan's office, aclaim which I totallyreject,clearly reveals she sought to tailor the factsin this case to suit her own ends.14 See G C Exh 6.313ployer' but also disregard- for our residents and ourability to care for them.In support of this contention that -all employees whohad walked off the job had been disciplined, he identified"`Notice of Record of Warning to Employee" forms forformer employees JacqueleneBowman,W. McHugh,they voluntarily terminated their employment by walk-ing off the job.15 Sabounjian indicated his commitmentto thepatientsand to members of the staff dictated thathe consider employees who walked off the job to be vol-untary quits.During her testimony, Perkins claimed that her copyof thepamphlet containingRespondent'sruleswas in-complete and did not contain the above-quoted languageconcerning walking off the job. Similarly, employee Bar-baraBarrett testified the pamphlet she received did notcontain the quoted provision.16 With respect to Perkins,Kilgallen testified that shortly after employee JackieBowman was terminated on February 28, 1983, she toldPerkins Bowman had been fired for walking off the job.In support of her claim that Perkins left the facility onApril 6 because Forde ordered her to go home, the Gen-eralCounsel -placed in the record as General Counsel'sExhibit 9 a "Decision on Eligibility for Benefits"issuedby the Division of Employment Security' of the Com-monwealth of Massachusetts on July 19, 1984, whichcontained certain factual findings and indicated Perkinswas eligible to receive benefits. Respondent countered byplacing inevidence as Respondent's Exhibit 2 a "Deci-sion of Board Review" of the same agency dated Octo-ber 5, 1984, in which the `agency reversed the earlierruling. 'ConclusionsThe General Counsel's burden of proof is set forth inWright Line,251NLRB 1083, 1089 (1980), enfd. 662F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982),where the Board stated:[W]e shall henceforth employ the following causa-tion testin all casesalleging violation of Section8(a)(3) or violations of Section 8(a)(1) turning onemployer motivation. First, we shall require thattheGeneral Counsel makea prima facieshowingsufficient to support the inference that protectedconduct was a "motivating factor" in the employ-er'sdecision.Once this _ is established, the burdenwill shift to the employer to demonstrate that thesame action would have taken place even in the ab-sence of the protected conduct.For the reasons set forth below, I find that the GeneralCounsel has failed to prove, prima facie, that Respondentviolated Section 8(a)(1) or (3) of the Act by terminatingemployee Minnie Perkins.15 See R Exhs 5, 6, 8, 9, and 1016The pages of the pamphlets are stapled together and the voluntaryresignation section appears on the last page,which could easily becomeseparated from the remainder of the document 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDTo establish the alleged 8(a)(3) violation the GeneralCounsel needed to prove that Perkins engaged in unionactivity that Respondent was aware of her union activities or sentiments and that her union activities or sentimentsmotivated it to discharge herWhile the creditedfacts elicited establish that Perkins engaged in extensiveunion activity in 1983 and that Respondent was aware ofher union advocacy the General Counsel was unable toprove to my satisfaction that Respondent discharged theemployee because she was a union adherent The factswhich I credit cause me to conclude that no Respondentofficialmade any comment about Perkins union advocacy from the time Kilgallen predicted she would be discharged for supporting the Union during its 1983 campaign through the date of her termination on April 101984-a period of approximately 8 months Moreover although Perkins and Turner testified there was a resurgence of union activity near the time of Perkins termination the record fails to reveal that any Respondent officialwas aware of any union activities by any of its employees including Perkins during 1984Finallyalthough the General Counsel urges me to find that Perkins was ordered to go home on April 6 and was subsequently terminated because she simply obeyed Forde sorder that she go home, the evidence which I credit reveals that Perkins was guilty of insubordination on April6 when she sought to tell Forde how assignments shouldbe handled and she voluntarily absented herself from herjob on that date because she became angry with Fordewhen the latter failed to handle assignments the wayPerkins desiredIn sumI conclude Sabounjian justifiablydecided upon hearing the credible information suppliedby Supervisor Forde and employees Shea and Houstonthat Perkins walked off the job during her shift on April6 without adequate provocation or excuse I find thatPerkins was discharged for cause rather than because ofher union activities or sentiments and I recommend thatthe 8(a)(3) allegation in the complaint be dismissedWhile the General Counsel contends in the alternatime that Perkins was discharged on April 10 becauseshe engaged in protected concerted activity on April 6my conclusion that the employee was terminated forwalking off the job without adequate provocation orexcuse on April 6 is dispositive of the 8(a)(1) allegationaswell as the 8(a)(3) allegation Patently Perkins wasnot engaged in concerted activity when she becameangry at Forde and walked out She alone chose towalk out to protest Forde s failure to arrange assignments the way she wanted them arranged and her actionwas not concerted in any respect Accordingly I recommend that the allegation that she was discharged in violation of Section 8(a)(1) of the Act be dismissedCONCLUSIONS OF LAW1Respondent is an employer engaged in commercewithin the meaning of Section 2(2) (6) and (7) of theAct2United Labor Unions Local 1475 was a labor organizationwithin the meaning of Section 2(5) of the Actuntil June 8 1984 and Service Employees InternationalUnionLocal 1475AFL-CIO CLC is now and hasbeen since about June 8 1984 a labor organizationwithin the meaning of Section 2(5) of the Act3Respondent has not committed any of the violationsalleged in the complaintOn these findings of fact and conclusions of law andon the entire record I issue the following recommendeditORDERThe complaint is dismissed in its entirety17 If no exceptions are filed as provided by Sec 102 46 of the Board sRules ard Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purPoses